Citation Nr: 0023434	
Decision Date: 09/01/00    Archive Date: 09/08/00

DOCKET NO.  98-10 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to service connection for residuals of 
bilateral ankle fractures.  

3.  Entitlement to service connection for a bilateral knee 
disability.  

4.  Entitlement to service connection for a bilateral hip 
disability.  

5.  Entitlement to service connection for a lumbar spine 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from April 1980 to June 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1998 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The evidence is in favor of a finding that the veteran 
has a headache disorder that had its onset in service. 

2.  There is no competent evidence that the veteran currently 
has residuals of an ankle fracture.  

3.  There is no competent evidence that the veteran currently 
has a bilateral knee disability. 

4.  There is no competent evidence that the veteran currently 
has a bilateral hip disability.  

5.  There is no competent evidence of a nexus between a 
current back disability and service.



CONCLUSIONS OF LAW

1.  Muscle contraction headaches were incurred in active 
service.  38 U.S.C.A. §§ 1131, 5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
residuals of bilateral ankle fractures is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).  

3.  The claim of entitlement to service connection for a 
bilateral knee disability is not well grounded.  38 U.S.C.A. 
§ 5107.  

4.  The claim of entitlement to service connection for a 
bilateral hip disability is not well grounded.  38 U.S.C.A. 
§ 5107.  

5.  The claim of entitlement to service connection for a 
lumbar spine disability is not well grounded.  38 U.S.C.A. 
§ 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background 

The veteran's service medical records show that he was seen 
in 1983 with a history of myofascial back pain that had 
resolved.  In January 1984, the veteran fractured his left 
ankle.  He was seen with complaints of headaches in June 
1989.  On his March 1990 report of medical history it was 
noted that the veteran had fractured his left ankle and been 
treated with a cast, but that there were currently no 
sequale; he complained of back strain which still bothered 
him, but the examiner reported that there were no 
consequences and no sequale; and it was also noted that the 
veteran complained of bilateral knee and hip pain of 
uncertain etiology, again the examiner concluded that this 
was of no consequence and that there were no sequale.  On the 
March 1990 separation examination, the following evaluations 
were normal: spine, musculoskeletal, neurologic, and lower 
extremities.

The veteran was accorded a VA general examination in December 
1997.  At that time, he reported that he began having 
problems with his back during service while moving 
ammunition.  He reported that he was treated with anti-
inflammatories.  He reported that he had experienced low back 
pain since his inservice accident.  He reported that his 
bilateral hip pain and bilateral knee pain began 
approximately the same time as his back pain.  He reported 
that he experienced swelling in both knees.  He reported that 
he began to experience frontal headaches in the mid 1980s.  
He also reported that he had fractured his left ankle in 
1984.  He reported no residuals except occasional pain with 
prolonged walking.

On examination of the back, the veteran was able to walk on 
his heels and toes and stand on each leg independently 
without difficulty.  Range of motion was as follows:  flexion 
was to 95 degrees, extension was to 35 degrees, lateral 
flexion was to 35 degrees, bilaterally, and rotation was to 
35 degrees, bilaterally.  

Examination of the hips revealed, extension to 30 degrees, 
bilaterally; adduction to 25 degrees, bilaterally; abduction 
to 45 degrees, bilaterally, and flexion between neutral and 
125 degrees.  X-rays of the hips were normal.  

Examination of the knees revealed no effusion, redness, or 
pain on palpation.  the medial and lateral collateral 
ligaments were intact.  The anterior and posterior cruciate 
ligaments were also intact.  X-rays of both knees and ankles 
were normal.  

Neurological examination revealed pupils that were equal and 
reactive to light.  Motor, cerebellar and deep tendon 
reflexes were negative.  

The diagnoses were lumbar back strain, by history with normal 
X-rays and insufficient clinical data to warrant the 
diagnosis of any chronic disorder; chronic hip pain of 
uncertain etiology; chronic knee pain of uncertain etiology; 
headaches with characteristics consistent with infrequent but 
periodic muscle contraction headaches with normal 
neurological examination; and history of bilateral ankle 
fracture of unknown type with apparent good results.  

The veteran was accorded a VA examination in October 1998.  
In regard to the veteran's back disability, the examiner 
reported that there was no real change in the veteran's 
symptomatology.  There were no reported radicular symptoms.  
The veteran continued to experience low back pain, 
exacerbated by activity that improved with rest.  On 
examination, the veteran was able to walk on his heels and 
toes. Straight leg raising was positive at 85 degrees.  Range 
of motion exercises remained essentially unchanged from the 
previous examination.  

"Deluca" examination revealed a loss of 10 degrees of 
flexion due to pain and stiffness.  X-rays of the lumbar 
spine were normal at L3-4 and L5-S1.  There was minimal 
bulging of the annulus with no disc herniation and no 
significant encroachment on spinal canal or neural foramina 
at L4-5. 

In regard to the veteran's headaches, the neurological 
examination was essentially normal.  The diagnosis was 
headaches probably of the muscle contraction type.  The 
examiner reported that the veteran's headaches were present 
prior to his orbital fracture and neck injury, most of which 
occurred in 1989, and therefore unlikely to be related to the 
events.  

In a VA addendum report dated in February 1999, it was noted 
that the veteran's claims file was reviewed.  The reviewer 
acknowledged error in the dates of inservice events reported 
in the 1998 VA examination.  The examiner reported that the 
veteran never related his headaches to his inservice skiing 
accident or car accident although it was possible that the 
events might have made the headaches worse.  The examiner 
opined that he would have expected the veteran to complain 
about his headaches prior to 1989 and post service.  The 
examiner concluded that the veteran's current headaches were 
not related to his inservice accidents.  

Pertinent Law and Regulations

The threshold question that must be resolved with regard to 
the veteran's claims is whether he has presented evidence 
that they are well grounded.  38 U.S.C.A. § 5107 (a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  A well-
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d at 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service or during any applicable 
presumptive period, and medical evidence of a nexus between 
the in-service disease or injury and the current disability.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd' per 
curiam, 78 F.3d 604 (Fed. Cir. 1996).

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Clyburn v. 
West, 12 Vet. App. 296 (1999); Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997); 38 C.F.R. § 3.303(b).

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303.

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

A lay person is, however, competent to provide evidence of an 
observable condition during and following service.  Savage, 
10 Vet. App. at 496.  If the claimed disability relates to an 
observable disorder, lay evidence may be sufficient to show 
the incurrence of a disease or injury in service and 
continuity of the disorder following service.  Medical 
evidence is generally required to show a relationship between 
the current medical diagnosis and the continuing 
symptomatology.  See Clyburn, 12 Vet. App. at 296.

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
further development of the claim.  See Schroeder v. West, 12 
Vet. App. 184 (1999).  VA may, however, dependent on the 
facts of the case, have a duty to notify him of the evidence 
needed to support his claim. 38 U.S.C.A. § 5103; see also 
Robinette v. Brown, 8 Vet. App. 69, 79 (1995).

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); 38 C.F.R. § 3.102.

Analysis

Headaches

A more thorough review of the veteran's service medical 
records shows that he was seen in October 1984 for acute 
gastroenteritis and dehydration.  He was noted to have 
headaches that decreased with treatment.  In November 1986, 
he was treated following a motor vehicle accident.  No 
headaches were reported.  In December 1986 he was involved in 
a skiing accident during which he reportedly sustained a head 
injury.  No headaches were reported.  In June 1989 he was 
seen with complaints of headaches.  He indicated that the 
headaches began at the back of his neck and extended to the 
top of his head.  A diagnosis of muscle contraction headaches 
secondary to sleep deprivation was provided.  

On his March 1990 service separation report of medical 
history the veteran checked the "yes" box when questioned as 
to whether he had had or was having frequent or severe 
headaches.  A physician noted that the veteran was 
experiencing daily headaches secondary to a fall.

On VA examination in December 1997, the veteran reported 
frequent headaches that had begun in the mid-1980s.  The 
diagnoses included muscle contraction headaches.

On VA examination in October 1998, the examiner concluded 
that the veteran had muscle contraction headaches that began 
in the early 1980s "as best of the veteran's recollection."

In February 1999, the same examiner expressed the opinion 
that the veteran's current headaches were the same headaches 
he had complained of in the early 1980s.

Initially the Board finds that the veteran's claim is well 
grounded.  There were inservice findings of headaches, there 
is a post-service finding of muscle tension headaches, and an 
examiner has linked the inservice headaches to the post 
service findings.

Adjudicating the veteran's claim on the merits, the Board 
finds that the evidence is in favor of a finding that his 
current headache disorder, muscle contraction headaches, had 
its onset in service.  Although, based largely on a history 
supplied by the veteran, the only competent medical opinion 
is to the effect that the current headache disorder had its 
onset in service.  The service medical records while not 
supporting the veteran's history in every respect, do show 
that he complained of frequent headaches in service and was 
found to have muscle contraction headaches, the same disorder 
noted after service.  The Board concludes on the basis of 
this record that the record is in favor of a finding that 
current muscle contraction headaches had their inception in 
service, and that service connection for that disability is 
warranted.

Bilateral ankle disability

In the instant case, service medical records show treatment 
for a fractured left ankle, in 1984.  However, there is no 
competent evidence that the veteran currently has residuals 
of a left or right ankle injury.  For his part, the veteran 
has not reported such residuals and examinations have shown 
only normal findings in the ankles.  Even if he did report 
such residuals, competent medical evidence would be necessary 
to satisfy the Caluza requirement that there be a current 
disability.  

The post service medical record is silent as to any such 
residuals, and the veteran has not reported any treatment for 
a current left ankle disability.  In the absence of competent 
evidence of current disability, the claim for service 
connection for residuals of a left ankle, fracture is not 
well grounded and must be denied.  Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998).

Bilateral knee pain 

The Board is of the opinion that the veteran has not 
presented evidence of a well-grounded claim for service 
connection for a bilateral knee disability.  The veteran has 
contended that he had frequent episodes of knee pain in 
service, and has continued to have such episodes since 
service. 

The service medical records confirm that the veteran did have 
complaints of bilateral knee pain in service.  He is 
competent to report that he has experienced bilateral knee 
pain since service, and VA examination report confirms that 
he has chronic bilateral knee pain.  

The missing element in the veteran's claim is competent 
evidence linking his complaints of knee pain to any current 
disability.  The appellant is not competent, as a lay person, 
to relate his complaints to a current disability.  Savage, 
Grottveit.

Service connection cannot be granted for bilateral knee pain.  
First, there is no current diagnosis of that symptom.  
Second, the United States Court of Appeals for Veterans 
Claims (Court) has held that service connection is not 
warranted for pain in the absence of a showing that the pain 
is related to an underlying pathology.  Evans v. West, 12 
Vet. App. 22 (1998).  There is no such evidence in this case. 

The Federal Circuit Court of Appeals has held that for there 
to be competent evidence of current disability, the evidence 
must show the disability at the time the veteran applies for 
VA benefits.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir 1998). 

In the absence of competent evidence of a current disability, 
the claim is not well grounded, and must be denied.

Bilateral hip disability

The service records show that the veteran was evaluated for 
complaints of bilateral hip pain during service.  Arguably 
the veteran has satisfied the second prong of the Caluza test 
(evidence of an injury in service).

There is, however, no competent evidence of a bilateral hip 
disability disability.  The post-service evidence does record 
the veteran's complaints of bilateral hip pain, and even 
reports these complaints as a diagnosis, but an underlying 
disability has not been identified.  See Evans v. West, 12 
Vet. App. 22 (1998) (holding that there was no objective 
evidence of a current disability, where the medical records 
showed the veteran's complaints of pain, but no underlying 
pathology was reported).

The Federal Circuit Court of Appeals has held that for there 
to be competent evidence of current disability, the evidence 
must show the disability at the time the veteran applies for 
VA benefits.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir 1998). 

In the absence of competent evidence of a current disability, 
the claim is not well grounded, and must be denied.

Lumbar spine disability

The veteran asserts that he has a back disability as the 
result of a lifting injury.  The service medical records show 
that the veteran sustained such an injury in service.

In July 1997, the veteran was diagnosed with a history of 
chronic back strain with limited motion.  Radiographic 
results revealed minimal bulging of the annulus with no disc 
herniation and no significant encroachment on spinal canal or 
neural foramina. 

Chronic diseases noted in service and at any time, no matter 
how remote, after service, will be service connected without 
the need for additional evidence of a nexus between the 
current diagnosis and service.  Savage v. Gober, 38 C.F.R. § 
3.303(b).  However, in the instant case, there is no 
competent evidence of a chronic disease in service.  The 
veteran would not be competent to report such a diagnosis in 
service.  Grottveit v. Brown; Espiritu v. Derwinski.

There is no medical evidence linking the above clinical 
findings to active service. The veteran is not competent to 
provide such an opinion.  As the Court held in Grottveit 
supra, questions of medical diagnosis or causation require 
the expertise of a medical professional.

The veteran has neither presented, nor reported the existence 
of, evidence of a causal relationship between his post- 
service disability and active service.  Since there is no 
competent evidence of a nexus between his reported injury in 
service and the current disability, the claim is not well 
grounded and must be denied. 


ORDER

Service connection for headaches, namely muscle tension 
headaches is granted.  

Service connection for residuals of bilateral ankle fractures 
is denied.

Service connection for a bilateral knee disability is denied.  

Service connection for a bilateral hip disability is denied.  

Service connection for a lumbar spine disability is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

